DALLAS, Circuit Judge.
A decree may be prepared and submitted ordering the defendant'to permit properly authorized representatives of the plaintiff to* inspect and examine the judgment indices and cross indices kept by the defendant as clerk of this court, in such way and manner as will enable the plaintiff to prosecute its business as an insurer of titles, but subject to the following restrictions, to wit; (fj Th.e inspection and examination must in each instánce relate and be confined to a transaction or transactions which at the time being *549shall be current or depending; (2) they shall be made only at such, times and under such circumstances as will not interfere with the, clerk or his assistants in the discharge of their duties, or with the exercise of the right of any other person or persons to have access to said indices and cross indices.
J. B. McPHERSON, District Judge, dissents.